            Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
IDALIA VILLARREAL-DANCY                             )
4310 McLean Place                                   )
Anchorage, AK 99504                                 )
                                                    )
               Plaintiff,                           )
                                                    )
                       v.                           )
                                                    )       Civil Action No. 1:19-cv-02985
UNITED STATES DEPARTMENT OF                         )
THE AIR FORCE; MATTHEW P. DONOVAN,                  )
Acting Secretary of the Air Force; SHON J.          )
MANASCO, Assistant Secretary of the Air Force       )
for Manpower and Reserve Affairs                    )
1690 Air Force Pentagon                             )
Washington, DC 20330                                )
                                                    )
               Defendants.                          )
                                                    )

                                         COMPLAINT

       Pursuant to the Administrative Procedure Act, 5 U.S.C. § 701, et seq. (“APA”) and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202, Plaintiff Idalia Villarreal-Dancy brings this

action for declaratory and injunctive relief against Defendants the U.S. Department of the Air

Force; Matthew P. Donovan, in his official capacity as Acting Secretary of the Air Force; and Shon

J. Manasco, in his official capacity as Assistant Secretary of the Air Force for Manpower and

Reserve Affairs (collectively “Air Force”).

       On July 7, 2015, Mrs. Villarreal-Dancy, a military veteran, applied to the Air Force to

upgrade the status of her discharge from service. Although the Air Force’s Psychiatric Advisor

and the Air Force Board for Correction of Military Records (“Board”) recommended that Mrs.

Villarreal-Dancy’s request be granted in part, the Air Force nevertheless denied the request on

December 8, 2017. This suit seeks judicial review of the Air Force’s decision.
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 2 of 22



       The Air Force’s decisions concerning discharge-upgrade requests “are subject to judicial

review and can be set aside if they are arbitrary, capricious, or not based on substantial evidence.”

Chappell v. Wallace, 462 U.S. 296, 303 (1983); Dickson v. Sec’y of Def., 68 F.3d 1396, 1402 (D.C.

Cir. 1995). Here, the Air Force’s ruling on Mrs. Villarreal-Dancy’s discharge-upgrade application

fails the “basic procedural requiremen[t] . . . that an agency must give adequate reasons for its

decisions.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016). Specifically, the

Air Force’s decision overrides the Board’s thorough and well-supported recommendation, is

internally inconsistent, and fails to grapple with key record evidence.

       Mrs. Villarreal-Dancy accordingly requests that the Court (1) declare that the Air Force’s

decision is arbitrary and capricious, and (2) set aside the decision and remand for further

consideration of Mrs. Villarreal-Dancy’s discharge-upgrade request. In support, Mrs. Villarreal-

Dancy alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 2201-

2202, and may hear this action pursuant to the APA, 5 U.S.C. §§ 701–06, because Mrs. Villarreal-

Dancy seeks review of final agency action for which there is no other adequate remedy.

       2.      Venue in this Court is proper under 28 U.S.C. § 1391(e)(1) because Defendants are

principally located in the District of Columbia and a substantial part of the events giving rise to

the claim occurred in the District of Columbia.

                                            PARTIES

       3.      Plaintiff Idalia Villarreal-Dancy is an Air Force veteran. She is a citizen of the

United States, resides in Alaska, and served in the Air Force from 1988 to 2000.




                                                  2
            Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 3 of 22



       4.      Defendant the U.S. Department of the Air Force is one of three service departments

in the Department of Defense (“DoD”). It has responsibility for the administration, control, and

operation of the United States Air Force, a military organization primarily responsible for aerial

and space warfare operations. The civilian head of the Department of the Air Force is the Secretary

of the Air Force.

       5.      Defendant Matthew P. Donovan is the Acting Secretary of the Air Force and is

named solely in his official capacity. Mr. Donovan is authorized by statute (10 U.S.C. § 1552) to

act through a board of civilians to correct any military record of a former member of the Air Force

when doing so is necessary to correct an error or remove an injustice.

       6.      Defendant Shon J. Manasco is the Assistant Secretary of the Air Force for

Manpower and Reserve Affairs and is named solely in his official capacity. Mr. Manasco exercises

authority delegated by the Secretary of the Air Force to accept or reject recommendations from the

Board relating to applications for the correction of military records, including discharge upgrades.

Prior to Mr. Manasco’s tenure, Daniel R. Sitterly served as Acting Assistant Secretary of the Air

Force for Manpower and Reserve Affairs.

                    STATUTORY AND REGULATORY BACKGROUND

       7.      Following World War II, Congress passed and the President signed legislation that

provides a mechanism to amend military records where it is “necessary to correct an error or

remove an injustice.” 10 U.S.C. § 1552(a)(1).

       8.      Subject to exceptions not relevant here, “such corrections shall be made by the

Secretary [of each military branch] acting through boards of civilians.” 10 U.S.C. § 1552(a)(1).




                                                 3
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 4 of 22



       9.      Decisions of these boards are “final” and, “[e]xcept where procured by fraud,” are

“final and conclusive on all officers of the United States.” 10 U.S.C. § 1552(a)(4)-(5); see also 32

C.F.R. § 865.4(l).

       10.     Pursuant to that statutory framework, the Air Force established the Board to

consider and act upon correction requests of Air Force service members and veterans. See 32

C.F.R. §§ 865.0-865.3.

       11.     Reflecting Congress’s desire that veterans with erroneous or unjust records have a

real, available remedy, the Board’s authority is broad and includes the correction of military

records: (a) to change the reason for discharge to medical separation or retirement; (b) to reinstate

a veteran to military service; (c) to recharacterize a veteran’s less than fully honorable discharge;

(d) to change the basis for a discharge; (e) to void a pass over of a candidate for promotion; (f) to

establish eligibility for pay and/or retirement benefits; (g) to increase or change active-duty service

time, which in some cases will create eligibility for U.S. Department of Veterans Affairs (“VA”)

benefits or military retirement; (h) to change adverse line of duty investigations; (i) to remove

statutory bars to veterans’ benefits; and (j) to take other actions as may be necessary to correct

material error or injustice. 10 U.S.C. § 1552(a)(1); see also 32 C.F.R. § 865.0.

       12.     The Board operates within the Office of the Secretary of the Air Force in

accordance with 10 U.S.C. § 1552. The Board consists of senior Air Force civilians who are

appointed and serve at the pleasure of the Secretary of the Air Force. A panel consisting of at least

three board members considers each application, with one member serving as the panel chair. 32

C.F.R. § 865.4(c).

       13.     Air Force regulations guide the Board’s exercise of its broad discretion. 32 C.F.R.

§ 865.4. Among other things, the Board may obtain information from the applicant or “any Air




                                                  4
              Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 5 of 22



Force organization or official,” and may likewise request advisory opinions from Air Force

sources. Id. § 865.4(a).

       14.     A majority vote of the panel constitutes the action of the Board. The Board makes

determinations for certain issues in writing, such as whether an application was timely filed or

whether the applicant has identified an error or injustice that can be remedied through correction

of the applicant’s military record. Id. § 865.4(h). After the Board votes on an applicant’s discharge

upgrade request, the panel chairperson signs a Record of Proceedings that explain the reasons for

the Board’s decision. The Record of Proceedings contains, among other things, (a) the application,

(b) briefs and written arguments, (c) documentary evidence, (d) advisory opinions and the

applicant’s related comments, (e) the findings, conclusions, and recommendations of the Board,

and (f) other information necessary to show a true and complete history of the proceedings. See

32 C.F.R. § 865.4(i).

       15.     Air Force regulations provide that the Board “acts for the Secretary of the Air Force

and its decision is final when,” subject to exceptions not relevant here, it (a) denies an application,

(b) grants any application in whole or part when the relief was recommended by the official

preparing the advisory opinion, was unanimously agreed to by the panel, and does not affect an

appointment or promotion requiring confirmation by the Senate, or (c) it sends the Record of

Proceedings to the Secretary of the Air Force or his or her designee for a final decision. 32 C.F.R.

§ 865.4(l).

       16.     Guidance issued by the Department of Defense and the Air Force is inconsistent

with 10 U.S.C. § 1552 and 32 C.F.R. § 865.4(l), and grants the Secretary of the Air Force more

authority than federal law provides. Department of Defense Directive 1332.41, Boards for

Correction of Military Records and Discharge Review Boards (Mar. 8, 2004), assigns




                                                  5
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 6 of 22



responsibilities for administering the correction of military records under 10 U.S.C. § 1552. This

directive states that the “Secretaries of the Military Departments have the authority for final

decision and the responsibility for the operations of their respective [Boards].”

       17.     Air Force Instruction (“AFI”) 36-2603 implements DoD Directive 1332.41 and

similarly states that “the SAF [Secretary of the Air Force], or the SAF’s delegee, will direct such

action as the SAF or delegee deems appropriate on each case” and “[i]f the SAF or delegee does

not accept the Board’s recommendation, the decision will be in writing and will include a brief

statement of the grounds for his or her final decision.” AFI 36-2603, Air Force Board for

Correction of Military Records, § 5 (Sept. 18, 2017).

       18.     AFI 36-2603 further provides that the Assistant Secretary of the Air Force for

Manpower and Reserve Affairs exercises authority delegated by the Secretary of the Air Force to

make final decisions concerning applications considered by the Board. Id. § 1.2. In the Record of

Proceedings, the Board includes its recommendation about whether to accept or reject an

application. Id. § 4.14. In most cases, the Board’s recommendation is accepted. See Air Force

Pamphlet 36-2607.

       19.     The Board may reconsider an application if it receives new and relevant evidence

that was not reasonably available when the application was previously considered. However,

arguments relating to evidence previously considered or statements “cumulative to those already

in the Record of Proceedings will not be considered new evidence.” 32 C.F.R. § 865.6.

                                  FACTUAL BACKGROUND

       20.     Mrs. Villarreal-Dancy joined the Air Force on November 16, 1988 and served until

July 13, 2000. Her service included foreign service in Saudi Arabia, Guam, and Spain.




                                                 6
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 7 of 22



       21.     Mrs. Villarreal-Dancy’s duties in the Air Force included a broad range of

responsibilities, including (1) administering a fitness center at Elmendorf Air Force Base in

Alaska, (2) overseeing logistics and budgetary matters for a team of eight enlisted airmen and four

civilians at Elmendorf Air Force Base, (3) managing dining facilities at Prince Sultan Air Base in

Saudi Arabia, and (4) assisting with Operation Pacific Haven, which ensured a smooth transition

for Kurdish refugees coming to the United States, at Anderson Air Force Base in Guam.

       22.     Mrs. Villarreal-Dancy joined the Air Force to escape an abusive relationship and

troubled childhood. Air Force and Veterans Administration records indicate that Mrs. Villarreal-

Dancy experienced a “traumatic stressor” as a child and “suffered from childhood abuse which led

to the development of PTSD [Post-Traumatic Stress Disorder].” Mrs. Villarreal-Dancy’s history

of PTSD “le[ft] her more vulnerable to the development of depression,” which manifested itself

throughout her military career. A psychological evaluation from 2016 cited by the Board states

that Mrs. Villarreal-Dancy’s “depression was due to her military exposure” and that she “remains

depressed, anxious, suspicious, with chronic sleep impairment, [and] disturbances of motivation

and mood.” A true and correct copy of the Psychiatric Advisor’s report is attached as Exhibit A.

       23.     Despite experiencing depression and anxiety while in the Air Force, Mrs.

Villarreal-Dancy was frequently recommended for immediate promotion and lauded for her

managerial skills. She reached the rank of Staff Sergeant (E-5) and her records reflect honorable

service throughout her twelve-year service career.

       24.     Reflecting this history of honorable service, Mrs. Villarreal-Dancy received the Air

Force Achievement Medal, the Air Force Commendation Medal, the Air Force Longevity Service

Award, the Humanitarian Service Medal, the Air Force Good Conduct Medal, and other awards

during her time in the Air Force.




                                                7
                Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 8 of 22



          25.    However, while stationed in Alaska, Mrs. Villarreal-Dancy made a mistake. In

September 1998, after a decade of service, she used cocaine while at a bar in Anchorage.

          26.    Mrs. Villarreal-Dancy subsequently failed a drug test. She was charged with

unlawful use of cocaine and pled guilty to the charge in December 1998.

          27.    On January 28, 1999, Mrs. Villarreal-Dancy’s sentence was adjudged. For her one-

time use of cocaine, Mrs. Villarreal-Dancy was sentenced to a Bad Conduct Discharge, forfeiture

of all pay and allowances, and reduction in rank from Staff Sergeant (E-5) to Airman Basic (E-1),

the lowest available rank of any Air Force servicemember. According to the Uniform Code of

Military Justice, a Bad Conduct Discharge is a punitive discharge that can only be given by a court-

martial and restricts separated members from receiving most veterans benefits. See 10 U.S.C.

§ 858a.

          28.    Mrs. Villarreal-Dancy was discharged from the Air Force on July 13, 2000

following a mandatory intra-agency appellate review, which upheld her sentence.

          29.    Since Mrs. Villarreal-Dancy’s discharge, she has continued to receive treatment for

depression and anxiety. Because of her honorable service, she is eligible for benefits from the VA.

          30.    Mrs. Villarreal-Dancy has been rated at 70 percent disability for service-connected

depression. Her symptoms include, but are not limited to, occupational and social impairment,

with deficiencies in most areas, such as work, school, family relations, judgment, thinking or

mood.

          31.    While managing her medical conditions, Mrs. Villarreal-Dancy has continued to be

a productive member of society and realized many achievements over the past 19 years. She has

raised three children, and has remained gainfully employed since her discharge. In 2006, Mrs.

Villarreal-Dancy graduated from Charter College with an Associate’s Degree in Computerized




                                                  8
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 9 of 22



Accounting and a 3.95 GPA. Mrs. Villarreal-Dancy was a member of the Dean’s List during her

time as a student at Charter College.

       32.     Following her discharge, Mrs. Villarreal-Dancy was employed as a Photo Processor

and later as a State Administrative Clerk in the Child Support Division of Alaska’s Department of

Revenue. She began attending Charter College while working as a Car Rental Agent. Her degree

in Computerized Accounting enabled her to find employment as a Payroll Clerk for a home care

company and as a Payroll Administrative Assistant for the Alaska Inter-Tribal Council.

       33.     Mrs. Villarreal-Dancy has been a law-abiding citizen since her discharge in 2000.

In April 2010, the State of Alaska issued a report indicating “NO CRIMINAL HISTORY

RECORDS FOR THIS PERSON,” and the Board’s order demonstrates that there is “no evidence

of any derogatory involvement with any civil authorities in the over 16 years since her discharge.”

A true and correct copy of the Board’s order is attached as Exhibit B.

          MRS. VILLARREAL-DANCY’S DISCHARGE-UPGRADE REQUEST

       34.     In 2015, Mrs. Villarreal-Dancy applied to the Board pro se and requested that her

Bad Conduct Discharge be upgraded to a General (under honorable conditions) Discharge and her

rank be reinstated to the grade of Staff Sergeant (E-5).

       35.     In support of this request, Mrs. Villarreal-Dancy explained that the Air Force (1)

failed to admit her medical records during the court-martial proceeding and (2) gave inadequate

consideration of her strong service prior to the one-time drug use in 2000. Alternatively, Mrs.

Villarreal-Dancy argued that revision of her discharge record is warranted in light of her honorable

character and achievements since her discharge.

       36.     In response to Mrs. Villarreal-Dancy’s request, the Board obtained an opinion from

the Air Force’s Psychiatric Advisor, who recommended:




                                                  9
              Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 10 of 22



       [A] partial change based on the honorable character and notable achievements from the
       time that [Mrs. Villarreal-Dancy] left the military. In spite of [Mrs. Villarreal-Dancy’s]
       mental health condition, [she] was able to attend school and receive very high marks in
       both college and graduate school. She has continued to live with the core values of the Air
       Force and therefore it would be unfair to leave her with the stigma of the UOTH [under
       other than honorable conditions] discharge on her record. With this in mi[n]d, this
       psychiatric advisor would like to recommend a change of her discharge to a General under
       honorable conditions with the narrative reason being by Secretarial Authority. This would
       then change the separation code to JFF and a Reentry code to 3K.

Ex. A at 2.

       37.      The Psychiatric Advisor also addressed Mrs. Villarreal-Dancy’s psychiatric

treatment for depression and anxiety while in the Air Force. The Psychiatric Advisor explained

that Mrs. Villarreal-Dancy suffered childhood abuse and trauma resulting in PTSD. Although her

PTSD was not service connected, the Psychiatric Advisor stated that it left “her more vulnerable

to the development [of] depression[,]” which she experienced while in the Air Force. Ex. A at 2.

       38.      Accordingly, the Psychiatric Advisor recommended that Mrs. Villarreal-Dancy

receive a General (under honorable conditions) Discharge, a change in the narrative reason for her

separation to “Secretarial Authority,” and a reentry code of 3K. The recommended changes to the

narrative reason for her separation and reentry code would modify Mrs. Villarreal-Dancy’s

DD214, which is a “Certificate of Release or Discharge from Active Duty” that verifies an

individual’s military service and provides government agencies with information needed to

administer federal and state laws that apply to members who separate from the military. See AFI

36-3202, Certificate of Release or Discharge From Active Duty, § 3.1 (Dec. 4, 2018). For instance,

the VA and the U.S. Department of Labor use the DD214 to determine eligibility for benefits or

unemployment compensation.

       39.      A narrative reason for separation of “Secretarial Authority” is a broad category

signifying that a member was separated at the convenience of the government, while a reentry




                                               10
              Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 11 of 22



code of 3K is used when no other reentry code (i.e., a code determining an individual’s eligibility

for reentry into the Air Force) applies or is appropriate. See AFI 36-2606, Reenlistment and

Extension of Enlistment in the United States Air Force, § 5.12 (July 27, 2017).

  THE BOARD’S ORDER RECOMMENDING THAT MRS. VILLARREAL-DANCY’S
                   REQUEST BE GRANTED IN PART

        40.     The Board concurred with the Psychiatric Advisor’s assessment and, following

executive sessions on May 19, 2016 and January 3, 2017, issued an order recommending that Mrs.

Villarreal-Dancy’s request be granted in part. Ex. B at 6.

        41.     As relevant here, the Board found that Mrs. Villarreal-Dancy “exhausted all

remedies provided by existing law or regulations” and that “sufficient relevant evidence has been

presented to warrant partial relief.” Id. at 4-5. Although the Board concluded that Mrs. Villarreal-

Dancy’s discharge was appropriate at the time it was issued, the Board also explained that its

“consideration . . . is not limited to the events which precipitated the discharge” and that “[it] may

base [its] decision on matters of equity and justice.” Id. at 5.

        42.     The Board’s order describes the considerable body of evidence reviewed by the

Board in reaching its decision. Among other things, the Board scrutinized Mrs. Villarreal-Dancy’s

service records, a letter from Mrs. Villarreal-Dancy discussing her “honorable character and

notable achievements,” letters from others attesting to her character, records describing her gainful

employment for the 16-year period since her discharge, her academic record, and accounts of Mrs.

Villarreal-Dancy’s contributions to the community, such as volunteering at her children’s school.

        43.     The Board’s order concludes that “based on a totality of the evidence” and Mrs.

Villarreal-Dancy’s “successfu[l] transitio[n] to civilian life,” “it would be unjust for her to continue

to endure the effects of the stigma that is attached to a [Bad Conduct Discharge].” Id. Although

the Board found that an upgrade to fully honorable discharge was not warranted, it nevertheless



                                                  11
                Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 12 of 22



determined that the Bad Conduct Discharge “no longer serves a useful purpose” and that “the

interest of justice can best be served by removing this blemish [of a Bad Conduct Discharge] from

her life and upgrading her discharge to general (under honorable conditions).” Id.

          44.     The Board’s order therefore recommends that Mrs. Villarreal-Dancy’s records be

corrected to indicate that on July 13, 2000, she was discharged with service characterized as

general (under honorable conditions), with a reentry code of 3K and a narrative reason for

separation of “Secretarial Authority.” Id. at 5-6.

          THE ACTING ASSISTANT SECRETARY OVERRIDES THE BOARD’S ORDER
                  AND DENIES MRS. VILLARREAL-DANCY’S REQUEST

          45.     Despite the Board’s order recommending that Mrs. Villarreal-Dancy’s discharge-

status upgrade request be granted in part, and despite federal law directing that the Air Force

“shall” make its decisions on such requests “through boards of civilians” whose orders are “final,”

10 U.S.C. § 1552(a); 32 C.F.R. 865.4(l), the Acting Assistant Secretary of the Air Force for

Manpower and Reserve Affairs issued a one-page letter on October 16, 2017 purporting to deny

Mrs. Villarreal-Dancy’s request. A true and correct copy of this letter is attached as Exhibit C.

          46.     In the letter, Daniel R. Sitterly, the Acting Assistant Secretary of the Air Force for

Manpower and Reserve Affairs at the time, indicated that he “d[id] not agree with the

recommendation of the Board to upgrade [Mrs. Villarreal-Dancy’s] bad conduct discharge.” Ex.

C at 1.

          47.     The letter is only three paragraphs long. The first paragraph consists of a single

sentence indicating the Acting Assistant Secretary’s conclusion. The second paragraph briefly

summarizes the Board’s review and conclusions. The third paragraph presents the entirety of the

Acting Assistant Secretary’s reasoning. That reasoning and the Air Force’s action taken as a result

of it constitutes the final agency action challenged in this litigation.



                                                   12
              Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 13 of 22



        48.     The third and final paragraph of the Acting Assistant Secretary’s letter states in

full:

        I believe the panel’s recommendation is inconsistent with Board actions in similar cases.
        Specifically, in the relatively few cases where the Board recommended upgrading a BCD
        [Bad Conduct Discharge], a punitive discharge which is the result of a criminal conviction,
        the applicants in those cases provided evidence of sustained contributions to their
        community in the many years since their punitive discharge. Most of the character based
        evidence provided by the applicant relates to her accomplishments prior to her 1998 court-
        martial. While I congratulate the applicant on a successful post-service transition, the fact
        remains she received a punitive discharge as a result of a general court-martial conviction
        for drug abuse. Contrary to the Board's recommendation, I do not believe the evidence in
        this case is sufficient to conclude the applicant's post-service activities are so meritorious
        that her BCD should be upgraded on the basis of clemency. Therefore, I deny the
        applicant’s requests. Id.

        49.     On December 8, 2017, the Board sent Mrs. Villarreal-Dancy a letter informing her

that her application “was denied.” A true and correct copy of this letter is attached as Exhibit D.

In the letter, the Board stated that it had recommended a correction to Mrs. Villarreal-Dancy’s

military records, but the Acting Assistant Secretary of the Air Force for Manpower and Reserve

Affairs, “did not concur with the recommendation of the Board and determined the evidence you

presented was not sufficient to conclude your post-service activities are so meritorious that your

BCD should be upgraded on the basis of clemency.” Ex. D.

        50.     On November 16, 2017, the Senate confirmed Defendant Shon J. Manasco to

succeed Mr. Sitterly, whose October 16, 2017 letter rejected the Board’s findings and denied Mrs.

Villarreal-Dancy’s request. Mr. Manasco was sworn in as the Assistant Secretary of the Air Force

for Manpower and Reserve Affairs on December 4, 2017.




                                                 13
              Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 14 of 22



         CLARIFYING GUIDANCE TO BOARD REGARDING EQUITY, INJUSTICE,
                       OR CLEMENCY DETERMINATIONS

       51.      On July 25, 2018, then Under Secretary of Defense Robert Wilkie issued guidance

to the Board in order to clarify and assist with determinations involving equity, injustice, or

clemency (“the Wilkie Memo”). The Wilkie Memo centers around ideas of fairness and states that

“[i]t is consistent with military custom and practice to honor sacrifices and achievements, to punish

only to the extent necessary, to rehabilitate to the greatest extent possible, and to favor second

chances in situations in which individuals have paid for their misdeeds.” The Memo further

instructs the Board that “[r]elief should not be reserved only for those with exceptional aptitude;

rather character and rehabilitation should weigh more heavily than achievement alone.” Finally,

the Wilkie Memo includes a list of factors the Board should consider when applicable, including

an applicant’s “acceptance of responsibility, remorse, or atonement for misconduct,” post-

discharge conduct, and whether the misconduct may have been a “youthful indiscretion.”

       52.      In addition, the Wilkie Memo instructs the Board to give “appropriate

consideration” to service members with past criminal convictions. In particular, the Wilkie Memo

notes “[i]ncreasing attention is being paid to pardons for criminal convictions and the

circumstances under which citizens should be considered for second chances and the restoration

of rights forfeited as a result of such convictions.”

       53.      The Wilkie Memo is the fourth document issued in a series of interpretive

memoranda that provided clarification to the Board with respect to the review of discharge-

upgrade applications filed by veterans with mental health conditions or who are survivors of sexual

trauma (including sexual assault or sexual harassment). These memoranda apply to veterans who

received less-than-honorable discharges as a result of misconduct, including Bad Conduct

Discharges.



                                                  14
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 15 of 22



       54.     The first of the four memoranda was issued by then Secretary of Defense, Chuck

Hagel, on September 3, 2014 (the “Hagel Memo”). The Hagel Memo provides for “special

consideration” to be given to VA determinations that document PTSD or PTSD-related conditions

connected to military service. The Hagel Memo further states that “liberal consideration” will be

given to petitions in which military medical records document one or more symptoms of PTSD or

related conditions. Under this policy, the Board was required to consider PTSD or PTSD-related

conditions as a mitigating factor in the misconduct that caused the less-than-honorable discharge.

       55.     On February 24, 2016, Brad Carson, the then-acting Under Secretary of Defense,

issued a second interpretative memo (the “Carson Memo”) which, among other things, directed

the Board to waive the imposition of the statute of limitations in cases where veterans claim PTSD

or PTSD-related conditions. The Carson Memo further provides that any previously considered

case that was reviewed without the benefit of the application of the interpretive guidance of the

Hagel Memo be granted de novo review utilizing such interpretive guidance.

       56.     Further expanding the guidance set forth in the Hagel and Carson Memos, then

Under Secretary of Defense for Personnel and Readiness, Anthony Kurta, issued a memorandum

on August 25, 2017 (the “Kurta Memo”) providing clarification that the previously issued

interpretative guidance should benefit not only those veterans who suffer from PTSD and related

conditions, but also any other mental health condition. The Kurta Memo acknowledges that a

“veteran’s testimony alone . . . may establish the existence of a condition or experience.” The

Kurta Memo reminds the Board that misconduct itself may be evidence of a mental health

condition, and further states that liberal interpretation is appropriate for all discharge

characterizations, not just other-than-honorable discharges, and that liberal consideration is

appropriate for requests to change the narrative reason for separation, separation code, and re-




                                               15
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 16 of 22



enlistment code. Significantly, the Kurta Memo makes clear that an honorable discharge does not

require flawless service.

                                 FIRST CLAIM FOR RELIEF
                   Violation of APA – Action in Excess of Statutory Authority

       57.     The above paragraphs are incorporated herein by reference.

       58.     The Air Force’s decision denying Mrs. Villarreal-Dancy’s request to upgrade the

status of her discharge from service constitutes final agency action for which no other remedy is

available. See 5 U.S.C. § 704.

       59.     The APA provides that a reviewing court “shall … hold unlawful and set aside

agency action” that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law” or that is “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right.” 5 U.S.C. § 706(2).

       60.     The Air Force’s decision is unlawful when judged against that standard.

       61.     Federal law mandates that, subject to exceptions not relevant here, corrections to

military service records “shall be made by the Secretary [of a service branch] acting through boards

of civilians of the executive part of that military department.” 10 U.S.C. § 1552(a)(1). The Board

exercises that authority with respect to Air Force service records, see 32 C.F.R. § 865.1, and is

charged by statute with making “determination[s]” regarding correction requests that are “final

and conclusive on all officers of the United States.” 10 U.S.C. § 1552(a)(3), (a)(4)-(5).

       62.     Federal law therefore dictates that the Board, rather than the Assistant Secretary of

the Air Force for Manpower and Reserve Affairs (or any other Air Force official), is the body

authorized by law to resolve discharge-upgrade requests, including the request submitted by Mrs.

Villarreal-Dancy here. To the extent DoD and Air Force directives conflict with that requirement,

the directives are contrary to federal law.



                                                 16
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 17 of 22



       63.      The Board’s order recommending that Mrs. Villarreal-Dancy’s request be granted

in part therefore is the operative decision of the Air Force. Because that decision was not procured

through fraud, it is “final and conclusive on all officers of the United States.” 10 U.S.C.

§ 1552(a)(4).

       64.      The Air Force’s own regulations indicate that the Board “act[ed] for the Secretary

of the Air Force” and that the Board’s order here was “final,” because the Board granted in part

Mrs. Villarreal-Dancy’s request in part and, on information and belief, the other requirements of

32 C.F.R. § 865.4(l)(2)-(3) are satisfied in this case.

       65.      To the extent the Air Force’s regulations or other guidance issued by the Air Force

purports to authorize the Assistant Secretary for Manpower and Reserve Affairs to override the

Board’s order, those regulations or guidance are inconsistent with 10 U.S.C. § 1552 and 32 C.F.R.

§ 865.4, and therefore inoperative as applied to the circumstances of this case.

       66.      The Acting Assistant Secretary’s October 16, 2017 letter purporting to override the

Board’s order, and all further action taken by the Air Force in connection with that letter, therefore

exceeded the Air Force’s statutory authority and was not in accordance with law. See 5 U.S.C.

§ 706(2).

                                SECOND CLAIM FOR RELIEF
                   Violation of APA – Arbitrary and Capricious Agency Action

       67.      The above paragraphs are incorporated herein by reference.

       68.      “One of the basic procedural requirements of administrative rulemaking is that an

agency must give adequate reasons for its decisions.” Encino Motorcars, LLC v. Navarro, 136 S.

Ct. 2117, 2125 (2016). Under that standard, agency action is unlawful if the agency failed to

articulate a rational connection between the facts found and the choice made, failed to consider an

important aspect of the problem, or offered an explanation for its decision that runs counter to the



                                                  17
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 18 of 22



evidence. Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

Agencies therefore must “t[ake] a ‘hard look’ at all relevant issues and conside[r] reasonable

alternatives to its decided course of action.” Neighborhood TV Co. v. FCC, 742 F.2d 629, 639

(D.C. Cir. 1984).

       69.     The Air Force’s decision is unlawful when judged against that standard, for several

independent reasons.

       70.     First, the Acting Assistant Secretary’s letter fails to provide a reasoned explanation

for the action taken. Although the letter expresses disagreement with the Board’s conclusion that

Mrs. Villarreal-Dancy’s post-discharge accomplishments are sufficient to warrant an upgrade, the

letter provides no reasoning whatsoever regarding why that is so. See Ex. C at 1.

       71.     Second, the Acting Assistant Secretary’s basis for disagreeing with the Board’s

recommendation is arbitrary and capricious.

       72.     The sole reason given by the Acting Assistant Secretary is that, where a Bad

Conduct Discharge has been upgraded, the applicant “provided evidence of sustained contributions

to their community in the many years since their punitive discharge.” Ex. C at 1. According to

the Acting Assistant Secretary, Mrs. Villarreal-Dancy failed to meet that standard because “[m]ost

of the character based evidence [she] provided … relates to her accomplishments prior to her 1998

court-martial.” Id.

       73.     That conclusion is inconsistent with the record. The Board’s order lists significant

post-discharge evidence submitted by Mrs. Villarreal-Dancy and considered by the Board,

including her obtaining a degree in Computerized Accounting in 2006, her “gainful employment”

since 2000, an award her “volunteer work” received in 2007, the absence of “evidence of . . .

derogatory involvement with any civil authorities in the over 16 years since her discharge,” and




                                                18
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 19 of 22



other evidence of her “honorable character and notable achievements since leaving the military.”

Ex. B at 4-5. (emphasis added). In addition to these materials, the record also includes five letters

authored by former Air Force colleagues, friends, and a sibling that describe Mrs. Villarreal-

Dancy’s work ethic, good moral character, and status as a pillar in her community while she was

in the military and during the 16 years since her discharge. The Air Force’s decision therefore

fails to articulate “a rational connection between the facts found and the choice made” and offers

“an explanation for its decision that runs counter to the evidence.” State Farm, 463 U.S. at 43.

       74.     The Acting Assistant Secretary’s conclusion is also inconsistent with the preceding

paragraph of the Acting Assistant Secretary’s letter, which lists numerous materials that address

Mrs. Villarreal-Dancy’s post-discharge conduct, including a “personal letter describing her

honorable character and achievements in the 16 years since her discharge,” a 2010 criminal-

history report showing that she has remained a law-abiding citizen, a 2011 toxicology report

showing that she has been drug-free, and other materials. Id. (emphasis added). Indeed, the letter

acknowledges that Mrs. Villarreal-Dancy has completed “a successful post-service transition.” Id.

Such internally inconsistent agency action is by definition arbitrary and capricious. See, e.g., Bus.

Roundtable v. SEC, 647 F.3d 1144, 1153 (D.C. Cir. 2011) (vacating rule that was “internally

inconsistent and therefore arbitrary”); Gen. Chem. Corp. v. United States, 817 F.2d 844, 857 (D.C.

Cir. 1987) (“Because the ICC’s analysis . . . is internally inconsistent and inadequately explained,

we find its ultimate conclusion . . . to be arbitrary and capricious.”).

       75.     Moreover, the Acting Assistant Secretary’s decision is arbitrary and capricious

because it is limited to a determination as to whether Mrs. Villarreal-Dancy post-service activities

are sufficient to require a discharge upgrade. However, the Board made its findings under the

general standard of “clemency,” which is an act of leniency that reduces the severity of the




                                                  19
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 20 of 22



punishment imposed. The Board thus made its findings based on the totality of the evidence

including post-service activities and found that the Bad Conduct Discharge “no longer serves a

useful purpose” and that “it would be unjust for her to continue to endure the effects of the stigma

that is attached to a [Bad Conduct Discharge].” Even if Mrs. Villarreal-Dancy’s post-service

activities are insufficient to warrant an upgrade, relief is still appropriate under clemency when the

punishment no longer serves it purpose.

       76.     Finally, the Acting Assistant Secretary’s decision is arbitrary and capricious

because it fails to follow the clarifying guidance outlined in the Wilkie, Hagel, Carson, and Kurta

memoranda, described above. These memoranda outline a process under which the Board and

Service Secretaries must give appropriate consideration to factors including mental health

diagnoses and unfair disparities in punishments as a basis for relief. The intent and purpose of the

clarifying memoranda is lost when the Service Secretary or their designee does not follow the same

guidance. By ignoring the memoranda, the Acting Assistant Secretary applies a higher standard

for relief than applicable DoD policy.

                               THIRD CLAIM FOR RELIEF
 Violation of APA – Failure to Provide a Reasoned Basis for Departing from the Board’s Order
                       and the Psychiatric Advisor’s Recommendation

       77.     The above paragraphs are incorporated herein by reference.

       78.     In addition to, and apart from, the errors described above, the Air Force’s decision

must also be set aside because the Acting Assistant Secretary failed to provide an adequate basis

for rejecting the recommendations of the Board and the Air Force’s Psychiatric Advisor. See

Universal Camera Corp. v. NLRB, 340 U.S. 474, 496 (1951); Flannery v. SEC, 810 F.3d 1, 9 (1st

Cir. 2015); Tenneco Auto., Inc. v. NLRB, 716 F.3d 640, 647 (D.C. Cir. 2013).




                                                 20
             Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 21 of 22



       79.      The Acting Assistant Secretary failed to address the Board’s conclusions that Mrs.

Villarreal-Dancy’s “service characterization” and “RE and separation codes no longer serv[e] a

useful purpose,” and that “it would be unjust for her to continue to endure the effects of the stigma

that is attached to a [Bad Conduct Discharge].” Ex. B at 5.

       80.      The Acting Assistant Secretary likewise failed to address the Psychiatric Advisor’s

assessment of Mrs. Villarreal-Dancy, including the Advisor’s conclusion that she has “continued

to live with the core values of the Air Force,” Ex. A at 3, and the Advisor’s recommendation that

she be granted relief in view of her “honorable character and notable achievements since leaving

the military.” Ex. B at 4.

       81.      As a result of these omissions, the Acting Assistant Secretary “failed to consider an

important aspect of the problem,” State Farm, 463 U.S. at 43, and issued a decision that is

unsupported by the “whole record,” as precedent requires, Tenneco Automotive, 716 F.3d at 647.

                                     RELIEF REQUESTED

       WHEREFORE, Mrs. Villarreal-Dancy respectfully requests that this Court issue judgment

in her favor and against Defendants, and grant the following relief:

       A. Vacate the Air Force’s denial of Mrs. Villarreal-Dancy’s application for a discharge

             upgrade;

       B. Declare that the Air Force’s decision to reject her application exceeded the Air Force’s

             statutory authority;

       C. Declare that the Air Force’s decision to reject her application was arbitrary, capricious,

             and contrary to law;

       D. Remand for further proceedings to correct errors identified above;




                                                 21
           Case 1:19-cv-02985 Document 1 Filed 10/03/19 Page 22 of 22



      E. Grant Mrs. Villarreal-Dancy reasonable attorney’s fees and expenses pursuant to 28

          U.S.C. § 2412; and

      F. Award such further relief as this Court deems just and proper.


                                                  Respectfully submitted,

                                                         /s/ Kevin King
                                                  Kevin King (D.C. Bar No. 1012403)
                                                  Weiss Nusraty (D.C. Bar No. 1035632)
                                                  COVINGTON & BURLING LLP
                                                  One CityCenter
                                                  850 Tenth Street NW
                                                  Washington, DC 20001
                                                  (202) 662-6000
                                                  kking@cov.com
                                                  wnusraty@cov.com

                                                  Barton F. Sitchman
                                                  Rochelle Bobroff
                                                  David Sonenshine
                                                  NATIONAL VETERANS LEGAL SERVICES PROGRAM
                                                  1600 K Street NW, Suite 500
                                                  Washington, DC 20006
                                                  (202) 621-5677
                                                  bart@nvlsp.org
                                                  rochelle@nvlsp.org
                                                  david@nvlsp.org

October 3, 2019                                   Attorneys for Plaintiff




                                             22
